Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 02/17/2022 have been entered. Claims 8-9 and  18-20 have been cancelled.
Claims 1-7, 10-17 and 21-26 are patentable.
Response to Amendments and Arguments
Objection to claim 18 is withdrawn based on applicant’s cancellation of the claim.
Applicant's amendments and arguments filed 02/17/2022 have been fully considered. The amendments and argument are sufficient to overcome the prior art of the record.
Allowable Subject Matter
Claims 1-7, 10-17 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art of the record is briefly described as follows:
Visuri, et al. (US 2013/0322329 A1), discloses methods to enable alternative network access implemented by a mobile wireless communication device, including includes receiving information associated with a mobile device, the information comprises location information associated with the mobile device; based on the information associated with the mobile device, identifying an access point available for providing connectivity services to the mobile device, wherein information is provided to the mobile device which is associated with the access point, and may comprise at least one of usage terms, usage conditions, usage costs, access point characteristics, connection 
Fitzpatrick (US 2015/0215832 A1) discloses a network selection policy server computing device that includes a processor configured with processor-executable instructions to perform operations including generating an enhanced network selection rule that includes information suitable for causing a user equipment device to automatically evaluate a condition and determine whether to transition from using a first wireless communication network to using a second wireless communication network, and sending the generated enhanced network selection rule to the user equipment device so as to cause the user equipment device to automatically evaluate the condition and 
However, the combination of the above references, inter alia, fail to show or teach all of the limitations in the amended independent claims, and particularly the specific features related to the offline map, as recited in the amended independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641